

UNSECURED PROMISSORY NOTE


$100,000.00
Ft. Lauderdale, Florida
 
August 22, 2008



Purple Beverage Company, Inc., a Nevada corporation (“Maker”), hereby promises
to pay to the order of GS Holding LLC, an individual or order (“Lender”), in
lawful money of the United States of America, the lesser of One Hundred Thousand
Dollars ($100,000.00) or the principal balance outstanding under this Unsecured
Promissory Note, together with accrued and unpaid interest thereon, if any, at
the rate or rates set forth below.
 
The unpaid principal amount of this Unsecured Promissory Note shall bear
interest at a rate of 11% until the date on which this Unsecured Promissory Note
has been paid in full. If any interest is determined to be in excess of the then
legal maximum rate, then that portion of each interest payment representing an
amount in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of the obligations evidenced by this
Unsecured Promissory Note.
 
This Unsecured Promissory Note shall be paid in accordance with the schedule
attached (Exhibit A) and may be prepaid in whole or in part at any time, without
premium or penalty or notice.
 
This Unsecured Promissory Note is being delivered in, is intended to be
performed in. shall be construed and interpreted in accordance with, and be
governed by the internal laws of, the State of Florida. without regard to
principles of conflict of laws.
 
This Unsecured Promissory Note may only be amended, modified or terminated by an
agreement in writing signed by the party to be charged. This Unsecured
Promissory Note shall be binding upon the successors and assigns of the Maker
and inure to the benefit of the Lender and his permitted successors, endorsees
and assigns. This Unsecured Promissory Note shall not be transferred without the
express written consent of Lender, provided that if Lender consents to any such
transfer or ii notwithstanding the foregoing such a transfer occurs, then the
provisions of this Unsecured Promissory’ Note shall be binding upon any
successor to Maker and shall inure to the benefit of and be extended to any
holder thereof.
 
PURPLE BEVERAGE COMPANY, INC.
a Nevada corporation
   
By:
/s/ Theodore Farnsworth
 
Theodore Farnsworth, Chief Executive Officer


--------------------------------------------------------------------------------




Exhibit A


Purple Beverage Company
Debt Amortization Schedule
GS Holding LLC


Inception
8/22/2008
Principal
$ 100,000
Interest Rate
11%




   
Payment
 
Interest
 
Principal
 
Balance
                       
8/22/08
                   
$
100,000
   
9/22/08
 
$
11,000
   
934
 
$
10,066
 
$
89,934
   
10/22/08
 
$
11,000
   
813
 
$
10,187
 
$
79,747
   
11/22/08
 
$
11,000
   
745
 
$
10,255
 
$
69,492
   
12/22/08
 
$
11,000
   
628
 
$
10,372
 
$
59,121
   
1/22/09
 
$
11,000
   
552
 
$
10,448
 
$
48,672
   
2/22/09
 
$
11,000
   
455
 
$
10,545
 
$
38,128
   
3/22/09
 
$
11,000
   
322
 
$
10,678
 
$
27,449
   
4/22/09
 
$
11,000
   
256
 
$
10,744
 
$
16,706
   
5/22/09
 
$
11,000
   
151
 
$
10,849
 
$
5,857
   
6/22/09
 
$
5,912
   
55
 
$
5,857
 
$
(0
)
                               
Totals
 
$
104,912
 
$
4,912
 
$
100,000
 
$
(0
)

 

--------------------------------------------------------------------------------

